DELA CRUZ, Chief Justice,
Concurring:
I concur in the judgment to affirm the order denying the minor's motion to dismiss the complaint of delinquency grounded on 6 CMC § 5103(a). The first basis for affirming the denial, i.e. that the defense of infancy is a defense available to a minor in a criminal proceeding and is not available in juvenile proceedings, is, I believe, the appropriate basis for affirmance. I have some difficulty accepting the second reason noted: that since there is no practical consequences as to disposition between a delinquency adjudication brought under § 5103(a) and one brought under § 5103(b) to (d), therefore, the defense of infancy, even if available, would make no difference in a juvenile proceeding.
It is true that our jurisdiction does not have a statute setting forth the types of disposition that our juvenile court may make between delinquency adjudications made under § 5103(a) and those made under § 5103 (b) to (d) ? but the absence of a statute relating to the types of dispositions that may be taken under each of those provisions have no relevance as to whether the infancy defense under § 253 is available or not in a juvenile delinquency proceeding brought under § 5103(a). The defense of infancy is a criminal law defense available to minors charged with a crime, not a defense available in juvenile proceedings.
While it is true that the underlying delinquency act under § 5103(a) is based on an act or conduct prohibited by our criminal laws, that fact does not make the proceeding a criminal *185matter so as to avail a minor of the defense. If it were, then the proceeding would be criminal, rather than juvenile.
Jose S. Dela Cruz, Chief Justice